HamiltoN, Judge,
delivered tbe following opinion:
It seems to tbe court that tbe matter tabes two or three different forms. In tbe first place, part of tbe rent spoken of in tbe petition is embraced in tbe master’s report, proved up by tbe parties themselves. What shall become of that, tbe court should not undertake to determine until it takes up tbe master’s report. So that so far as tbe petition relates to that right, if it does cover it, tbe petition would have to be .refused. It is already involved in another proceeding and tbe court would not bear tbe same matter twice.
In tbe second place, tbe petition relates to tbe return of land upon which rent has not been paid. Tbe return of tbe property would involve its surrender by tbe parties in possession. Tbe parties in possession are spoken of as tbe Federal Syndicate. I do not know whether that is tbe technical name, *174but using that name for present purposes,' they were put in possession by order of tbe court. Tbe court may bave been right or it may bave been wrong. At all events, it was tbe action of tbe court, and that syndicate is entitled to bav.e a bearing in court before tbe court would turn them out again; so that, as to that phase of tbe petition, tbe petitioners are granted leave to amend so as to make this syndicate a party and notify them and set a bearing for any time that is convenient. It would be difficult to take it up otherwise, and I do not think that I could go ahead and put them out of possession when I put them in possession, without giving them a day in court.
In tbe third place, there is this anomalous situation. There are cases cited by counsel, and there are other cases, which say rather emphatically that a receiver cannot take and use a man’s property without paying the rent. That is a perfectly correct principle of law. Nobody can do that, least of all an officer of a court; but this comes up in an unusual kind of receivership. The business of a central largely grows out of the use of leased lands. It is somewhat analogous to some railroad systems in the United States. The Southern Railway, for instance, originally did not own a mile of track. I may be overstating it, but at any rate very little in proportion, and it was organized by leasing other lines, and there would be an analogy there. If there should be a receivership of such a system, for instance, and all of its component parts were immediately returned to the owners, there would be no receivership left. It might be the right thing to do. I am not passing on that at present. But it may possibly be that other principles would come into play in a receivership of that sort different from those in an ordinary business receivership where the concern *175involved actually owns and manages its own property. This, is mentioned simply by way of suggestion, and it is a matter which will have to be thought out.
At the present time it seems to the court that it must refuse-the petition as to the matter of rents that are involved in Master Mott’s report, and give leave to bring in the other parties, as to the question of possession, at which time you may discuss-the principle which I mentioned. I am sorry that I cannot go ahead faster, but I have made it a rule not to decide a matter in which a party is interested unless he is in court.